                        UNITED STATES DISTRICT COURT
                           DISTRICT OF MINNESOTA


 United States of America,                         Criminal No. 10-313(1) (DWF/FLN)

                     Plaintiff,

 v.                                                               MEMORANDUM
                                                             OPINION AND ORDER
 Jesse Mendoza,
 a/k/a Jesus Mendoza,

                     Defendant.




Jesse Mendoza, Defendant, Pro Se, counsel for Defendant.

Michael L. Cheever, Assistant United States Attorney, United States Attorney’s Office,
counsel for the Government.



                                   INTRODUCTION

      This matter is before the Court on Defendant Jesse Mendoza’s (“Defendant”) pro

se motion for a sentence reduction pursuant to Sections 404 and 603 of the First Step Act.

(Doc. No. 493.) Defendant also requests that counsel be appointed. (Id.) The United

States of America (the “Government”) opposes Defendant’s motion. (Doc. Nos. 495,

508.) For the reasons set forth below, the Court respectfully denies Defendant’s motion.

                                   BACKGROUND

      On July 28, 2011, pursuant to a plea agreement, Defendant entered pleas of guilty

to Count 1, Conspiracy to Distribute and Possess with Intent to Distribute 5 Kilograms or
More of Cocaine and 100 Kilograms or More of Marijuana in violation of 21 U.S.C.

§§ 841(a)(1), 841(b)(1)(A), 841 (b)(1)(B), and 846 and to Count 4, Aiding and Abetting

Money Laundering to Conceal in violation of 18 U.S.C. §§ 1956(a)(1)(B)(i) and 2, of the

six-count superseding indictment in this case. (Doc. Nos. 5, 249, 250.) On

November 26, 2012, Defendant was adjudged guilty as to Counts 1 and 4, and Counts 2,

3, 5, and 6 were dismissed on the motion of the Government. (Doc. No. 369

(“Judgment”) at 1.) At sentencing, the Court adopted the presentence investigation report

(“PSR”) with changes, including adjusting the base offense level to reflect the amount of

marijuana for which Defendant was held responsible resulting in an advisory guidelines

range of 324 to 405 months of imprisonment. (Doc. No. 370 (“Stmt. of Reasons”) at

Sec. I B.1, Sec. III.) The Court imposed a sentence of 252 months’ imprisonment for

each count, to run concurrently, to be followed by a term of supervised release of 5 years

per count, also to run concurrently, after granting a downward variance on Defendant’s

motion and over the objection of the Government. (Id. at Sec. VI B.2; Judgment at 2-3.)

       On November 17, 2015, the District of Minnesota Probation and Pretrial Services

Office (“Probation”) issued a “2014 Drug Retroactivity Letter” with respect to

Defendant’s sentence. (Doc. No. 471 (“Probation Letter”).) The Probation Letter

outlined the applicability of November 2014 amendments to the United States Sentencing

Guidelines (“Guidelines”) Drug Quantity Table. (Probation Letter at 1-2.) The Probation

Letter noted that Amendment 782 to the Guidelines reduced the base offense level of

each listed drug and, in certain circumstances, could be applied retroactively. (Id.) As

specifically applied to Defendant’s case, under Amendment 782 the Guidelines offense


                                             2
level was reduced from 36 to 34, resulting in a Guidelines range reduced from 324 to 405

months down to 262 to 327 months’ imprisonment and subject to a ten-year mandatory

minimum sentence. (Id. at 2.) Defendant did not move for a sentence reduction under

the amended Guidelines.

       The Court amended Defendant’s sentence on March 5, 2019, reducing his term of

imprisonment by 40 months to 212 months per count, again to run concurrently, based

upon a motion by the Government for a reduction under Fed. R. Crim. P. 35(b). (Doc.

No. 492 (“Amend. Stmt. of Reasons”) Sec. VIII.) Defendant is 52 years of age and

currently serving his sentence at the federal medical center in Rochester, Minnesota

(“FMC-Rochester”) with a scheduled release date of May 20, 2026.1

       Defendant now moves for a reduction in his sentence pursuant to Sections 404 and

603 of the First Step Act. (Doc. Nos. 493, 503.) He requests that the Court “determine

whether [Defendant] is eligible for relief” under the provision of the First Step Act that

makes the Fair Sentencing Act of 2010 retroactive, and argues that his accomplishments

since he was placed in custody and his plans should he be released demonstrate

extraordinary and compelling reasons to reduce his sentence. (Doc. Nos. 493 at 1; 503.)

Defendant has submitted extensive documentation of his progress and prospects outside

of prison, including his resumé, certificates, and letters of support. (Doc. Nos. 502 at

7-89; 504.)




1
        Inmate Locator, Find an inmate, Federal Bureau of Prisons,
https://www.bop.gov/inmateloc/ (last visited Nov. 21, 2019) (“Inmate Locator”)

                                             3
       Defendant has also provided documentation of his efforts to pursue an early

release under 18 U.S.C. § 3582(c) through the Bureau of Prisons’ (“BOP”) administrative

process. (Doc. No. 507.) Defendant’s request for a sentence reduction was first denied

by the BOP on August 19, 2019. (Id. at 2.) Defendant appealed the initial decision, but

his request was denied again as stated in a letter from the warden at FMC-Rochester

dated October 3, 2019. (Id. at 3.) The letter advises that an appeal of the latest response

may be filed with the BOP Regional Director within 20 days of the response. (Id.)

Defendant requests that the Court review and approve his appeal “as [he] continue[s]

with the administrative remedy process through the BOP.” (Id. at 1.)

       The Government opposes Defendant’s early release, arguing that he is not eligible

for relief under the First Step Act because his statutory penalties were not based on crack

cocaine and therefore not reduced under the Fair Sentencing Act. Further, the

Government notes that Defendant’s sentence was imposed after the Fair Sentencing Act

took effect. The Government also points out that Defendant’s amended sentence is

already more than 40 months below the low end of his amended Guidelines range.

                                      DISCUSSION

I.     First Step Act of 2018

       A      Section 404

       The First Step Act was enacted into law on December 21, 2018. See Pub. L. No.

115-391, 132 Stat. 5194. Previously, in 2010, Congress enacted the Fair Sentencing Act,

which reduced the disparity in sentencing between offenses involving crack and powder

cocaine. See 124 Stat. 2372 (codified at 21 U.S.C. § 841(b)(1)). The Fair Sentencing Act


                                             4
changed the drug quantities required to trigger certain mandatory minimum sentences,

raising the amount required to trigger the mandatory minimum of ten years (twenty years

with enhancement) from more than 50 grams of crack cocaine to more than 280 grams.

See 21 U.S.C. § 841(b)(1)(A)(iii). These changes resulted in more lenient mandatory

minimum sentences for convictions under 21 U.S.C. § 841 for those who committed a

crack cocaine offense before August 3, 2010 but were not sentenced until after that date.

Dorsey v. United States, 567 U.S. 260, 264 (2012). The Fair Sentencing Act was not

retroactive, however, meaning that sentences from before August 3, 2010 remained as

originally imposed. Dorsey, 567 U.S. at 281; United States v. Orr, 636 F.3d 944, 958

(8th Cir. 2011).

          Section 404 of the First Step Act makes the provisions of the Fair Sentencing Act

retroactive for those convicted of covered offenses, defined as violations “of a Federal

criminal statute, the statutory penalties for which were modified by section 2 or 3 of the

Fair Sentencing Act of 2010” and “committed before August 3, 2010.” First Step Act

§ 404(a). Specifically, Section 404(b) of the First Step Act provides that “[a] court that

imposed a sentence for a covered offense may . . . impose a reduced sentence as if

sections 2 and 3 of the Fair Sentencing Act . . . were in effect at the time the covered

offense was committed.” Section 404(c) outlines the limitations to such relief, providing

that a defendant is not eligible for a sentence reduction under this section of the First Step

Act if that person’s sentence was already imposed or reduced in accordance with the Fair

Sentencing Act, or if a previous motion for relief under this section was denied on its

merits.


                                               5
       “The court shall use the Guidelines Manual in effect on the date that the defendant

is sentenced.” U.S.S.G. 1B1.11.2 The Fair Sentencing Act took effect on August 3,

2010, and conforming Guidelines amendments took effect on November 1, 2011.

Dorsey v. United States, 567 U.S. 260, 270 (2012). Defendant was sentenced on

November 26, 2012. (Judgment.) The Court reduced his sentence earlier this year,

imposing a term of imprisonment significantly shorter than both his previously calculated

Guidelines range and his sentencing range as calculated under Amendment 782. (Doc.

Nos. 471, 490.)

       Because Defendant’s sentence was imposed in accordance with the Fair

Sentencing Act, he is not eligible for a reduced sentence pursuant to Section 404 of the

First Step Act. Further, because such a reduction is being denied on the merits, he is not

eligible for a reduction in the future under Section 404.

       B.     Section 603(b)

       Section 603(b) of the First Step Act amended 18 U.S.C. § 3582(c)(1)(A) with the

goal of “increasing the use and transparency of compassionate release.” Pub. L. No.

115-391, 132 Stat. 5194, at 5239. Federal prisoners may now directly petition the

sentencing court for so-called “compassionate release” in the event that the BOP has

failed to bring a motion for release on the prisoner’s behalf and has waited more than 30

days to respond to a prisoner appeal of that decision or if the federal prisoner’s appeal has

been denied after “fully exhausting” all administrative remedies through the BOP.


2
      U.S.S.G. 1B1.11 reads the same in the current version (effective November 1,
2018) as it did in the 2011 Guidelines (effective November 1, 2011).

                                             6
18 U.S.C. § 3582(c)(1)(A).3 The statute now provides that relief is available if the court

finds that the requested sentence reduction is warranted due to “extraordinary and

compelling reasons” after the court considers the factors set forth in 18 U.S.C. § 3553(a)

“to the extent that they are applicable.” 18 U.S.C. 3582(c)(1)(A)(i).

       “A document filed pro se is to be liberally construed.” United States v. Sellner,

773 F.3d 927, 932 (8th Cir. 2014) (quoting Erickson v. Pardus, 551 U.S. 89, 94 (2007)

(per curiam) (internal quotation marks and citation omitted). Although Defendant does

not expressly invoke Section 603(b) in his motion, the Court interprets the inclusion of

attachments documenting his petition to the BOP for compassionate release pursuant to

the BOP’s Program Statement Number 5050.50 (“P5050.50”), which describes

procedures for the implementation of compassionate release following the amendment of

18 U.S.C. § 3582 through the First Step Act, as a request for the Court’s consideration

under Section 603(b). (Doc. No. 503 (citing Fed. Bureau of Prisons, U.S. Dept. of

Justice, Program Statement No. 5050.50, Compassionate Release/Reduction in Sentence:

Procedures for Implementation of 18 U.S.C. §§ 3582 and 4205(g) (Jan. 17, 2019) (avail.

at https://www.bop.gov/policy/progstat/5050_050_EN.pdf)).)

       As P5050.50 sets forth, a federal prisoner’s initiation of a request for a motion for

compassionate release under 18 U.S.C. § 3582(c)(1)(A) is considered to be submitted


3
       As amended by the First Step Act, § 3582 also provides that a sentencing court
may reduce a sentence upon motion of a federal prisoner following exhaustion of the
BOP’s administrative remedies in a case where “the defendant is at least 70 years of age”
and “has served at least 30 years in prison.” 18 U.S.C. 3582(c)(1)(A)(ii). Because these
circumstances do not apply to Defendant, the Court will not address such a scenario
further here.

                                             7
when a written request containing the “extraordinary or compelling circumstances”

warranting consideration and proposed release plans is received by the warden. P5050.50

at 3, citing 28 C.F.R. § 571.61. Defendant has met this first requirement. (Doc. Nos.

503; 507 at 2.) However, according to the warden’s denial dated October 3, 2019,

Defendant has another step available to him in the BOP’s administrative process: he

“may file an appeal with the North Central Regional Director . . . within twenty (20)

calendar days of the date of this response.” (Doc. No. 507 at 3.)

       The BOP’s Administrative Remedy Program allows federal prisoners to seek

formal review of issues relating to any aspect of their confinement, with

statutorily-mandated exceptions for certain listed claims. 28 C.F.R. § 542.10(a), (c).

When a prisoner raises an issue that cannot be resolved through the Administrative

Remedy Program, the BOP “will refer the inmate to the appropriate statutorily-mandated

procedures.” 28 C.F.R. § 542.10(c). As amended by Section 603(b)(1) of the First Step

Act, 18 U.S.C. § 3582(c)(1)(A) states only that a defendant may bring a motion to the

sentencing court after fully exhausting “all administrative rights to appeal” without

further detail about the required procedure. The denial letter issued on October 3, 2019 is

in accord with the BOP’s Administrative Remedy Program’s appeals procedure, which

instructs that a federal prisoner who is not satisfied with the response from the warden

may submit an appeal to the “appropriate Regional Director within 20 calendar days” of

the date the response was signed. 28 C.F.R. § 542.15(a). If dissatisfied with the regional

director’s response, the prisoner may file yet another appeal to the general counsel within

30 days. Id.


                                             8
       As Defendant acknowledges in his latest submission, filed on October 15, 2019,

his appeal through the BOP’s Administrative Remedy Process is ongoing. (Doc. No. 507

at 1.) Because Defendant has not “fully exhausted all administrative rights to appeal,” his

motion does not meet the requirements under 18 U.S.C. § 3582(c)(1)(A).

       The Court recognizes that as the First Step Act is newly enacted, there is little

guidance available for federal prisoners through official publications or other materials

about how to proceed with a direct motion for compassionate release. The Court also

observes that Defendant seeks “review and approval of his PS 5050.50 appeal of the First

Step Act” from the Court, indicating possible confusion about the process. (Doc. No. 507

at 1.) For the reasons explained above, the Court denies Defendant’s motion under

Section 603(b) of the First Step Act. However, unlike Section 404, this section of the

First Step Act does not bar successive motions. Indeed, such a prohibition would not

make sense for petitions for compassionate release, which is appropriate in a range of

circumstances that may arise even after a court has previously found that compassionate

release was inappropriate. Defendant’s motion for a sentence reduction pursuant to

Section 603(b) of the First Step Act is denied without prejudice.

                                     CONCLUSION

       Based upon the submissions of the parties, the Court having once more carefully

reviewed the record in this matter, and the Court being otherwise duly advised in the

premises, the Court hereby enters the following:




                                             9
                                        ORDER

      Based upon the foregoing, and on all the files, records, and proceedings herein, IT

IS HEREBY ORDERED that:

      1.     Defendant Jesse Mendoza’s Motion to Reduce Sentence Pursuant to

Section 404 of the First Step Act (Doc. No. [493]) is DENIED;

      2.     Defendant Jesse Mendoza’s Motion to Appoint Counsel (Doc. No. [493]) is

DENIED AS MOOT;

      3.     Defendant Jesse Mendoza’s Motion to Reduce Sentence Pursuant to

Section 603(b) of the First Step Act is DENIED WITHOUT PREJUDICE;

      4.     No hearing is required in this matter.

      LET JUDGMENT BE ENTERED ACCORDINGLY.


Date: November 26, 2019                         s/Donovan W. Frank
                                                DONOVAN W. FRANK
                                                United States District Judge




                                           10
